Citation Nr: 0912180	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  04-21 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back disorder 
characterized as spina bifida, L5-S1, to include low back, 
right hip and leg pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active duty service from June 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which, in 
pertinent part, denied an application to reopen the Veteran's 
claim of entitlement to service connection for spina bifida, 
L5-S1 (also claimed as low back, right hip and leg pain).

This claim was previously remanded by the Board in January 
2007 and June 2008 for further due process consideration.  


FINDINGS OF FACT

1.  A June 1970 rating decision denied service connection for 
a back disorder; the Veteran did not file a timely appeal 
following appropriate notice, and that decision became final.

2.  Evidence received since the June 1970 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for a back 
disorder and does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  A June 1970 rating decision denying the Veteran's service 
connection claim for a back disorder is final.  38 U.S.C. § 
4006 (1970); 38 C.F.R. §§ 3.104, 19.118, 19.124, 19.153 
(1969); currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).

2.  Evidence received since the June 1970 rating decision 
that denied the service connection claim for a back disorder 
is not new and material, and the application to reopen the 
claim is denied.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  In 
correspondence dated in May 2003 and August 2008, the RO 
notified the Veteran of the requirements for the initial 
claim of service connection to include the relative burdens 
of VA and the Veteran.  With regard to the application to 
reopen the claim of service connection for a back disorder, 
the veteran has been given the additional notice requirements 
outlined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record that is necessary to substantiate the claim, that VA 
will seek to provide, and that the claimant is expected to 
provide and must ask the claimant to provide any evidence in 
his/her possession that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b) (1). Pelegrini v. Principi, 18 Vet. 
App. 112, 121 (2004).

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court also explained 
that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

The duty to notify was satisfied by way of letters sent to 
the Veteran in May 2003 and August 2008.  The RO 
readjudicated the claim by a supplemental statement of the 
case dated in November 2008.  The Veteran was also informed 
as to the type of evidence necessary to establish the degree 
of disability and an effective date.  See Dingess/Hartman, 
supra.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  The duty to assist has 
been fulfilled.

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

In a June 1970 decision, the RO denied service connection for 
a back disorder.  The Veteran did not file a timely appeal 
and that decision became final.  38 U.S.C. § 4006 (1970); 38 
C.F.R. §§ 3.104, 19.118, 19.124, 19.153 (1969); currently, 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).
In April 2003, the Veteran sought to reopen his service 
connection claim for a back disorder (claimed as spina 
bifida, L5-S1 and low back, right hip and leg pain).  

Since the June 1970 rating decision is final, the Veteran's 
service connection claim for back disorder may be considered 
on the merits only if new and material evidence has been 
received since the time of the prior adjudication.  See 38 
U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156 (2008); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a Veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

When the Veteran's service connection claim for a back 
disorder was denied in June 1970, the evidence of record in 
support of his claim was his service medical records.  The 
service medical records show complaints of low back pain on 
several occasions, and also pain in the right hip.  The 
diagnoses included mild low back syndrome and x-rays revealed 
spina bifida of L5 - S1 with some sacralization of L5 - S1 
complex.  It was concluded that the Veteran did not exhibit a 
superimposed acquired back disability in service.  

Evidence received since the June 1970 rating decision 
includes private treatment records dated in May 2001 and the 
Veteran's contentions.  The private treatment reports reflect 
that the Veteran was seen for complaints of low back pain in 
1999 following a motor vehicle accident and an MRI in May 
2001 revealed findings of disc disease.  The Veteran was also 
treated for radiculopathy.  The Veteran's contentions were 
that he first had low back pain in service.  

The evidence received since the June 1970 rating decision 
became final is new in that it was not previously of record.  
However, it is not material and does not raise a reasonable 
possibility of substantiating the claim.  The private medical 
records reflect treatment for low back pathology following a 
post service motor vehicle accident, and do not suggest any 
current low back pathology is related to active duty.  The 
contentions of low back pain in service are cumulative to 
previous contentions.  

The newly submitted evidence is cumulative of the evidence of 
record at the time of the June 1970 rating decision and does 
not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156 (2008).  Accordingly, the Veteran's 
claim of entitlement to service connection for a back 
disorder characterized as spina bifida, L5-S1, to include low 
back, right hip and leg pain is not reopened and the claim 
remains denied.


ORDER

New and material evidence has not been received to reopen the 
service connection claim for a back disorder characterized as 
spina bifida, L5-S1, to include low back, right hip and leg 
pain, and the appeal is denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


